Citation Nr: 0405318	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-18 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 15, 1974, to April 1, 1974, and from January 1979 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the 
VCAA have now been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  The duty to assist provisions of the VCAA do not 
apply until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  Regulations implementing the VCAA 
also include a new definition of new and material evidence; 
however, that provision applies only to petitions to reopen 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.

The VCAA duty to notify provisions are applicable to the 
veteran's claim to reopen and a notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  A 
review of the records shows the veteran was notified of the 
VCAA and how it pertained to his appeal by correspondence 
dated in June 2001.  While that correspondence did not 
address matters specific to the reopening of a service 
connection claim, the veteran had been provided notification 
of the information necessary to reopen his claim in 
June 1998.  Thus, the duty to notify has been met.

In this case, at his personal hearing in August 2003 the 
veteran testified that he had recently been treated for his 
skin disorder at a VA medical facility in Hampton, Virginia, 
and that he had also received treatment at VA facilities over 
the previous 5 to 10 years in Winston-Salem, North Carolina, 
and Portsmouth, Virginia.  VA medical records are held to be 
within the Secretary's control and are considered to be a 
part of the record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, additional development is required prior 
to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
identify all sources of VA medical 
treatment for his skin disorder since 
November 1985.  Whether or not the 
veteran responds, the RO should obtain 
medical records for the veteran from the 
VA Medical Centers in Hampton, Virginia; 
Portsmouth, Virginia; and Winston-Salem, 
North Carolina.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  Whether or not any 
additional evidence or information is 
received, the RO must re-adjudicate the 
veteran's claim (to include consideration 
of all evidence received since the 
September 1987 Board decision).  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

